DETAILED ACTION                                                                                                                                                                                                                                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 21, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 4-5, 7, 9, 12-13, 15, 17-18, and 20 are noted as amended. Applicant’s amendments to the specification and claims have overcome all previous objections, and 112(b) rejections set forth in the Non-Final Office Action mailed June 23, 2022 and all objections and rejections therein have been withdrawn. However, new objections are noted below.

Claim Objections
Claims 1, 7, 9, 15, 17, and 20 objected to because of the following informalities:  
In claim 1, line 5, “the text a user is” should read “the text the user is” as the user has antecedent basis in line 2.
In claim 1, line 6, similarly, “of an user’s face” should read “of the user’s face”.
In claim 1, line 7, “includes audio date” should read “includes audio data”.
In claim 7, line 2, “from an augment reality device” should read “from the augmented reality device”.
In claim 9, line 9, “the text a user is” should read “the text the user is” as the user has antecedent basis in line 2.
In claim 9, line 10, similarly, “of an user’s face” should read “of the user’s face”.
In claim 9, line 11, “includes audio date” should read “includes audio data”.
In claim 15, line 2, “from an augment device” should read “from the augmented reality device”.
In claim 17, line 8, “the text a user is” should read “the text the user is” as the user has antecedent basis in line 2.
In claim 17, line 9, similarly, “of an user’s face” should read “of the user’s face”.
In claim 17, line 10, “includes audio date” should read “includes audio data”.
In claim 20, line 2, “from an augment device” should read “from the augmented reality device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an ab without significantly more. Claims 1, 9, and 17 recite a method, computer program product including instructions comprising the method, and a computer system performing the method. The claims recite a process and machine performing the process. The process includes the steps of evaluating the data to determine that the user is having a comprehension issue with a work on the text, wherein the determining that the user is having the comprehension issue with the word is based on the video of the user’s face and the audio data of the user reading the text and conveying the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user. The recited steps, under their broadest reasonable interpretation, are an evaluation of data to make a determination and presenting educational material to a user. Further, observing/evaluating the video of the user’s face and the audio data can be performed by an individually mentally by viewing the data as part of the evaluation to determine if the user is having a comprehension issue. The recited steps, as drafted, are steps of applying an abstract idea, specifically a mental process (evaluation) capable of being performed in the mind and a certain method of organizing human activity in the form of teaching, but for the recitation of the additional elements discussed below. If claim limitations, under their broadest reasonable interpretation, include a mental process and/or certain methods of organizing human activities, the limitations fall under the abstract ideas judicial exception. Accordingly, claims 1, 9, and 17 recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The claims recite the additional elements and steps of a computer, an augmented reality device, non-transitory computer readable storage media [claim 9], program instructions [claims 9 and 17], one or more processors [claim 17], receiving, by the computer, data from an augment reality device, wherein the data at least includes a first video of where the augmented device is pointed, wherein the first video at least includes images of a text a user is reading, wherein the data further includes a second video of the user face as the user is reading the text, wherein the data includes audio data of the user reading the text; and retrieving, by the computer, a definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue. The additional steps of receiving data and retrieving data are insignificant extra-solution activity, and the additional elements are recited at a high-level of generality amounting to a generic computing device and its component parts (processor). As such, the additional elements and steps are merely generic computer components used to apply the judicial exception and insignificant extra-solution activity. Furthermore, the recitation of an augmented reality device is recited at a high level of generality and merely amounts to generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)) as the claims, as drafted, lack specific steps to show significantly more than the judicial exceptions discussed above and the generality of the hardware limitation does not amount to an improvement to the functioning of a computer or applying the judicial exception with a particular machine. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of receiving data and retrieving data are insignificant extra-solution activity performed before and after the abstract idea as they are merely data gathering and transmission (see MPEP 2106.05). The additional elements of a computer, an augmented reality device, non-transitory computer readable storage media [claim 9], program instructions [claims 9 and 17], one or more processors [claim 17] used to perform the process are generic computing components/device used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1, 9, and 17 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-8, 10-16, and 18-20 are dependent from claims 1, 9, and 17 and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2-4, 6, 8, 10-12, 14, 16, and 19 further recite how the data is conveyed or outputted either on a display or as an audio output. As such, these claims, under their broadest reasonable interpretations, are merely outputting data from abstract idea process and amount to insignificant extra-solution activity. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claims 5, 13, and 18 recite a further abstract idea, determining a language of the text, that is a mental process (evaluation) capable of being performed in the human mind and a step of retrieving data from a user profile which is data retrieval and thereby insignificant extra-solution activity. Therefore, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claims 7, 15, and 20 recite a mere duplication of the steps of claims 1-2, 9-10, and 17 respectively and therefore repeat the abstract ideas of the independent claim (evaluating the data to make a determination). As the claims repeat the abstract ideas and insignificant extra-solution activity steps of gathering and displaying data, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. For this reason, the analysis performed on the independent claims is also applicable on these claims.
Accordingly, claims 2-8, 10-16, and 18-20 recite abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US PGPub 20170344530) in view of Cummings et al. (US PGPub 20210225198), hereinafter referred to as Cummings.
In regards to claim 1, 9, and 17, Krasadakis teaches a method [claim 1] (Paragraph 0074), a computer program product [claim 9] (Abstract; Paragraph 0122), and a computer system [claim 17] (Paragraph 0040) for providing a selective translation of a word (Abstract; Paragraph 0017 teaches translation of specific words) when the user is utilizing an augmented reality device to read text (Paragraph 0036 teaches the system can be embodied on an augmented reality device), comprising: 
one or more non-transitory computer-readable storage media (Paragraph 0123) and program instructions stored on the one or more non-transitory computer-readable storage media [claim 9] (Paragraph 0040), 
one or more computer processors [claim 17] (Paragraph 0121), 
one or more computer-readable storage media [claim 17] (Paragraph 0123), and 
program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors [claim 17] (Paragraph 0040), the program instructions comprising: 
receiving, by a computer, data from the augment reality device (Paragraph 0127 teaches the system includes an augmented reality device and cameras capable of capturing video/images), wherein the data at least includes a first video of where the augmented device is pointed (Paragraph 0127), wherein the first video at least includes images of the text the user is reading (Paragraphs 0017, 0025, 0127 teach the system includes cameras and that the original content can include scanned papers that are scanned by the system), wherein the data further includes a second video of the user’s face as the user is reading the text (Paragraphs 0021, 0073 teach the system includes cameras capable of capturing a user’s eye movement (gaze detection) that would include the rest of the user’s face); 
evaluating, by the computer, the data (Paragraph 0020) to determine that the user is having a comprehension issue with the word on the text (Paragraphs 0020, 0037 teach the system determines whether a word is unknown to a user based on the collected data), wherein the determining that the user is having the comprehension issue with the word is based on the video of the user’s face (Paragraphs 0021, 0073 teaches the system determines whether words are known or unknown by the user based on the user data including gaze detection (video of the face)); 
retrieving, by the computer, a definition of the word (Paragraph 0050) and synonyms of the word that is causing the comprehension issue (Paragraph 0052); and 
conveying, by the computer, the definition of the word (Paragraph 0050) and synonyms of the word (Paragraph 0052) that is causing the comprehension issue to the user.
Krasadakis does not explicitly teach retrieving and conveying, by the computer, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user; wherein the data includes audio data of the user reading the text; and wherein the determining that the user is having the comprehension issue with the word is based on the audio data of the user reading the text. However, Cummings teaches a language learning system and method including retrieving and conveying, by the computer, antonyms of the word (Paragraph 0085 teaches the system retrieves and displays supplementary information of a word including anonyms), and the pronunciation of the word that is causing the comprehension issue to the user (Paragraphs 0077, 0085 teach the system retrieves and displays supplementary information of a word including pronunciation); wherein the data includes audio data of the user reading the text (Abstract; Paragraphs 0036, 0039 teaches the system records the user as they say (read) the word or phrase and analyzes the recording of the audio); and wherein the determining that the user is having the comprehension issue with the word is based on the audio data of the user reading the text (Abstract; Paragraphs 0036, 0039 teach the system evaluates the user’s speech from the recorded audio and gives the user feedback (determination of performance)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krasadakis to incorporate the teachings of Cummings, as both references and the claimed invention are directed to foreign language learning systems and methods. One of ordinary skill in the art would modify Krasadakis by incorporating antonyms and pronunciations as part of the annotated information displayed to a reader with an unknown word and including a microphone as part of the system in order to record audio of the user reading/speaking the text. It would have been obvious to one of ordinary skill in the art to include a microphone as it is a known hardware configuration for generic computing devices, and with a microphone, it would have been obvious to include the technique of recording a user speaking in order to improve a language learning system by allowing the system to evaluation a user’s pronunciation and utterances to determine comprehension based on the evaluation techniques of Krasadakis. Upon such modification, the method and system of Krasadakis would include retrieving and conveying, by the computer, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user; wherein the data includes audio data of the user reading the text; and wherein the determining that the user is having the comprehension issue with the word is based on the video of the user’s face and the audio data of the user reading the text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cummings with Krasadakis’s system and method in order to provide readers with further information on the word/language they are learning including how to pronounce the word for learning to speak the language and further evaluate a user’s comprehension based on their pronunciation/utterances of the text.
In regards to claims 2 and 10, Krasadakis further teaches wherein conveying, by the computer, the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user (see the prior art rejection of claim 1 above) further comprises: displaying, by the computer, the definition of the word (Paragraph 0050; Fig 5, Ref 342) and synonyms of the word that is causing the comprehension issue (Paragraph 0052; Fig 6, Ref 354).
Krasadakis does not explicitly teach displaying, by the computer, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user. However, Cummings teaches displaying, by the computer, antonyms of the word (Paragraph 0085; Fig 10, Ref 1001) and the pronunciation of the word that is causing the comprehension issue to the user (Paragraph 0077).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krasadakis to incorporate the teachings of Cummings, as both references and the claimed invention are directed to foreign language learning systems and methods. One of ordinary skill in the art would modify Krasadakis by incorporating antonyms and pronunciations as part of the annotated information displayed to a reader with an unknown word. Upon such modification, the method and system of Krasadakis would include displaying, by the computer, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cummings with Krasadakis’s system and method in order to provide readers with further information on the word/language they are learning including how to pronounce the word for learning to speak the language.
In regards to claims 3 and 11, Krasadakis further teaches wherein the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word are displayed in different colors (Paragraph 0045 teaches the words can be visually distinguished by color (different colors from the base text), while Krasadakis does not explicitly teach the definition, synonyms, antonyms, and pronunciation are different colors is merely an aesthetic design change (see MPEP 2144.04(I) and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) so it would have been obvious to one of ordinary skill in the art to modify Krasadakis to present the materials in different colors).
In regards to claims 4 and 12, Krasadakis does not explicitly teach wherein conveying, by the computer, the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user (see the prior art rejection of claim 1 above) further comprises: playing, by the computer, an audio file that contains definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word. However, Cummings further teaches playing, by the computer, an audio file that contains the pronunciation of the word (Paragraphs 0065, 0078 teach the system can play audio of the correct translation (pronunciation) as well as audio hints).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krasadakis to incorporate the teachings of Cummings, as both references and the claimed invention are directed to foreign language learning systems and methods. One of ordinary skill in the art would modify Krasadakis by incorporating playing audio of the annotations including pronunciation and other supplementary info of the word. Upon such modification, the method and system of Krasadakis would include playing, by the computer, an audio file that contains definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cummings with Krasadakis’s system and method in order to provide readers with further information on the word/language they are learning including how to pronounce the word for learning to speak the language.
While Krasadakis in view of Cummings, does not explicitly teach playing, by the computer, an audio file that contains definition of the word, synonyms of the word, and antonyms of the word. One of ordinary skill in the art would have found it obvious to modify Krasadakis in view of Cummings by merely rearranging the parts (see MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) to include the audio file playing the definition, synonyms, and antonyms included in the annotations of Krasadakis in view of Cummings. One of ordinary skill in the art would have been motivated to make this modification in order to provide students further hints and guidance while learning new words as well as including audio for readers who are auditory learners.
In regards to claims 5, 13, and 18, Krasadakis further teaches further comprising: 
determining, by the computer, a language of the text in the first video (Paragraphs 0018, 0025, 0028 teach the system scans/determines the language of the text including common words); 
retrieving, by the computer, a native language of the user from a user profile (Paragraph 0022 teaches the system includes user profiles including their “initial language”); and 
wherein the language of the text and the native language of the user are different from each other (Paragraph 0028 teaches the content and annotations can be in the same or different languages and the system can determine what language to present to the user).
In regards to claims 6, 14, and 19, Krasadakis further teaches wherein conveying, by the computer, the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user (see the prior art rejection of claim 1 above) further comprises: displaying, by the computer, the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue, wherein the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word are displayed using the language of the text (Paragraph 0028 teaches the annotations are provided in the same language as the content).
In regards to claims 7, 15, and 20, Krasadakis further teaches further comprising: 
receiving, by the computer, a new set data from an augment device, wherein the second set of data includes data similar to what previously received by the computer (Paragraphs 0021, 0034 teach the system continuously monitors and adapts the VAS including based on the eye gaze detection if a user returns to a word, including the data as discussed in the prior art rejection of claim 1); 
evaluating, by the computer, the new set of data to determine that the user is still having a comprehension issue with the word on the text (Paragraphs 0020, 0037 teach the system determines whether a word is unknown to a user based on the collected data); and 
displaying, by the computer, the definition of the word (Paragraph 0050; Fig 5, Ref 342) and synonyms of the word that is causing the comprehension issue (Paragraph 0052; Fig 6, Ref 354), wherein the definition of the word and synonyms of the word, are displayed using the native language of the user (Paragraphs 0028, 0053 teach the annotations (including the definition, synonyms, and more as discussed below) can be presented in the same language as the content or a different language including the user’s native language).
Krasadakis does not explicitly teach displaying, by the computer, antonyms of the word and the pronunciation of the word that is causing the comprehension issue. However, Cummings teaches displaying, by the computer, antonyms of the word (Paragraph 0085; Fig 10, Ref 1001) and the pronunciation of the word that is causing the comprehension issue to the user (Paragraph 0077).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krasadakis to incorporate the teachings of Cummings, as both references and the claimed invention are directed to foreign language learning systems and methods. One of ordinary skill in the art would modify Krasadakis by incorporating antonyms and pronunciations as part of the annotated information displayed to a reader with an unknown word and display the annotation information in the native language of the user as necessary. Upon such modification, the method and system of Krasadakis would include displaying, by the computer, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user, wherein synonyms of the word and the pronunciation of the word, are displayed using the native language of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cummings with Krasadakis’s system and method in order to provide readers with further information on the word/language they are learning including how to pronounce the word for learning to speak the language.
In regards to claims 8 and 16, Krasadakis does not explicitly teach wherein conveying, by the computer, the definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word that is causing the comprehension issue to the user (see prior art rejection of claim 1 above) further comprises: playing, by the computer, an audio file that contains definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word, wherein the audio file is in the same language as the text.  However, Cummings further teaches playing, by the computer, an audio file that contains definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word, wherein the audio file is in the same language as the text (Paragraphs 0065, 0078 teach the system can play audio of the correct translation (pronunciation) as well as audio hints).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krasadakis to incorporate the teachings of Cummings, as both references and the claimed invention are directed to foreign language learning systems and methods. One of ordinary skill in the art would modify Krasadakis by incorporating playing audio of the annotations including pronunciation and other supplementary info of the word in the language as dictated by Krasadakis, either the language of the content or a different language as needed. Upon such modification, the method and system of Krasadakis would include playing, by the computer, an audio file that contains definition of the word, synonyms of the word, antonyms of the word, and the pronunciation of the word, wherein the audio file is in the same language as the text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Cummings with Krasadakis’s system and method in order to provide readers with further information on the word/language they are learning including how to pronounce the word for learning to speak the language.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments, on pages 11-17, under 35 U.S.C. 101, Applicant’s Arguments are that the recitation of an augmented reality device and the steps being performed amount to an improvement in the field of augmented reality devices. Examiner first notes, on pages 12-13, with regards to analysis under Step 2A, prong 1, the guidance recites determining if the claimed invention merely recites a judicial exception(s) and the overall Step 2A is to determine if the claimed invention is directed to a judicial exception(s). With this in mind, as discussed above, the claim invention does recite an abstract idea in the form of a mental process and certain methods of organizing human activity. As such, the remainder of the Step 2A analysis is to determine if the additional elements integrate the exception into a practical application. With regards to Applicant’s citing of McRO, the cited case and the instant application have different fact patterns, but the core issue with the instant application is the lack of specific steps or rules that would show an enablement of automation or specific way of improving the linked technological field. Overall, the generic recitation of an augmented reality device and a computer are generic computing devices applying the judicial exception and merely generally linking the judicial exception to the field of technology as the claims, as drafted, merely recite the augmented reality device as a tool for performing the process including the judicial exception. Therefore, there is no specific improvement to the functioning of a computing device or the field of technology of augmented reality and the limitations do not integrate the judicial exception into a practical application.
With regards to Applicants arguments, on pages 17-18, under 35 U.S.C. 103, Applicant argues that Krasadakis does not teach a user reading in real time. Examiner notes that this argument is not fully commensurate the claim language as there is no recitation or definition of “in real time”, but additionally, Krasadakis does not teach the reading content is just scanned documents as the reading content is “original content” which “can be  web page, book, a document, scanned paper, email, social post, blog entry, image including text, or any other form of communication that includes language content.” As such, the user could be reading a book or other physical content. Further, Applicant attempts to make a distinction between reading speed as taught in Krasadakis and the claimed “comprehension issues”, but the recited “comprehension issues” are broad and considered a “genus” of which reading speed is a symptom or “species” of reading issue. Finally, with regards to the newly added amended limitations, please see the rejection above as Krasadakis in view of Cummings does teach the added limitations by virtue of the modifications taught by Cummings to Krasadakis.

Conclusion
Accordingly, claims 1-20 are rejected and claims 1, 7, 9, 15, 17, and 20 are objected to.
Examiner invites applicant to contact the examiner to schedule an interview to discuss the merits of the case and potential amendments to overcome the current 35 U.S.C. 101 rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715